UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1417


ERIC M. MCMILLIAN; LINDA C. LIVERMAN,

                Plaintiffs - Appellants,

          v.

CITY OF RALEIGH; RALEIGH POLICE DEPARTMENT,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-cv-00067-BO)


Submitted:   July 28, 2011                 Decided:   August 1, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric M. McMillian, Linda C. Liverman, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Appellants       Eric    M.   McMillian        and   Linda   C.   Liverman

appeal the district court’s order dismissing their 42 U.S.C.

§ 1983 (2006) civil rights action.                  On appeal, we confine our

review to the issues raised in the Appellants’ briefs.                          See 4th

Cir.   R.   34(b).     Because       Appellants’      informal      briefs      do   not

challenge     the    basis    for     the       district     court’s     disposition,

Appellants have forfeited appellate review of the court’s order.

Accordingly,    we    affirm        the   district     court’s      judgment.        We

dispense    with     oral     argument      because        the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2